 

 

 

S@]1:16-cv-04118-JHR-KMW Document 36 Filed 03/29/19 Page 1 of 1 PagelD: 107

KING &
KING lc | STANLEY O. KING

 

 

 

 

 

THE LAW FIRM SHARON A. KING

 

231 South Broad Street

Woodbury, New Jersey 08096

Tel: (856) 845-3001

Fax: (856) 845-3079

stan@kingslaw.com

shaton@kingslaw.com March 29, 2019

Filed Electronically

Honorable Joseph H. Rodriguez, U.S.D.J.
United States District Court

District of New Jersey

Mitchell H. Cohen U.S. Courthouse

1 John F. Gerry Plaza

Camden, NJ 08101

Re: Robert G. Jillard v. Bayside State Prison, et al.
Civil Action No. 16-4118 (JHR-KMW)

Dear Judge Rodriguez:

Our office represents the plaintiff, Robert G. Jillard, with regard to the above-referenced
matter. By Order of February 1, 2019, Hon. Karen M. Williams, U.S.M.J. administratively
terminated this case, subject to reopening if settlement is not consummated within 60 days—April
2, 2019. Settlement has not, and is unlikely to be consummated by April 2, 2019. Settlement
documents were executed and provided to Matthew J. Lynch, D.A.G. counsel for the defendant.
Today, Mr. Lynch advised me that it is a busy season for his client and that he is still waiting for
the settlement check. I therefore respectfully request that this case be either reopened or that the
time to consummate settlement be extended for an additional 30 days—until May 2, 2019. Mr.
Lynch consents to this request.

Thank you for considering this matter.
Respectfully submitted,

Shanon he Kin,

Sharon A. King

 

cc: Matthew J. Lynch, Esquire
Robert G. Jillard
